START, O. J.,
(dissenting).
I dissent. The attempted distinction between this case and Shea v. St. Paul City Ry. Co., 50 Minn. 395, 52 N. W. 902, seems to me to be unsound. It would seem that the necessity for a person who is about to cross a street-car track in the central part of a city to look both ways for the approach of cars is quite as imperative as it is in the suburbs. If the question of the negligence of an injured party be a question of fact in the one case, it ought to be in the other.